Exhibit 10.3

Dakota Plains Holdings, Inc.

2011 EQUITY INCENTIVE PLAN
Non-Statutory Stock Option Agreement


 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

No. of Shares Covered:

 

Date of Grant:

 

 

 

 

 

 

Exercise Price Per Share:

 

Expiration Date:

 

 

 

 

 

 

Exercise Schedule:

 

 

 

 

 

 

 

 

Date(s) of
Exercisability

 

No. of Shares as to Which
Option Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

          This is a Non-Statutory Stock Option Agreement (“Agreement”) between
Dakota Plains Holdings, Inc. (the “Company”), and the optionee identified above
(the “Optionee”) effective as of the date of grant specified above.

Background

 

 

 

 

A.

The Company maintains the Dakota Plains Holdings, Inc. 2011 Equity Incentive
Plan (the “Plan”).

 

 

 

 

B.

Under the Plan, the Board of Directors of the Company (the “Board”) or a
committee of two or more directors of the Company (the “Committee”) appointed by
the Board administers the Plan and has the authority to determine the awards to
be granted under the Plan (if the Board has not appointed a committee to
administer the Plan, then the Board shall constitute the Committee).

 

 

 

 

C.

The Committee has determined that the Optionee is eligible to receive an award
under the Plan in the form of a non-statutory stock option (the “Option”).

 

 

 

 

D.

The Company hereby grants the Option to the Optionee under the terms and
conditions as follows:


--------------------------------------------------------------------------------



Terms and Conditions*

 

 

1.

Grant. The Optionee is granted the Option to purchase the number of Shares
specified at the beginning of this Agreement.

 

 

2.

Exercise Price. The price to the Optionee of each Share subject to the Option
will be the exercise price specified at the beginning of this Agreement.

 

 

3.

Non-Statutory Stock Option. The Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

 

4.

Exercise Schedule. The Option will vest and become exercisable as to the number
of Shares and on the dates specified in the exercise schedule at the beginning
of this Agreement. The exercise schedule will be cumulative; thus, to the extent
the Option has not already been exercised and has not expired, terminated or
been cancelled, the Optionee or the person otherwise entitled to exercise the
Option as provided herein may at any time, and from time to time, purchase all
or any portion of the Shares then purchasable under the exercise schedule.

 

 

 

The Option may also be exercised in full (notwithstanding the exercise schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.

 

 

5.

Expiration.

          (a)          Timing. The Option will expire at 5:00 p.m. Central Time
on the earliest of:

                    (1)          The expiration date specified at the beginning
of this Agreement;

                    (2)          The expiration of the period after the
termination of employment of the Optionee within which the Option can be
exercised (as specified in Section 7 of this Agreement);

                    (3)          Upon termination of the Optionee’s employment
for cause or if it is determined by the Company within ten days after
termination of the Optionee’s employment by the Optionee that cause existed for
termination by the Company, the date of such determination; or

                    (4)          The date (if any) fixed for cancellation
pursuant to section 12(b) of the Plan.

          (b)          Expiration Final. In no event may anyone exercise the
Option, in whole or in part, after it has expired, notwithstanding any other
provision of this Agreement.

          (c)          Rescission. In addition, if the Option is exercised, and
prior to the delivery of the certificate representing the Shares so purchased,
it is determined that cause for termination existed, then the Company, in its
sole discretion, may rescind the Option exercise by the Optionee and terminate
the Option.

 

 

6.

Procedure to Exercise Option.

          (a)          Notice of Exercise. The Option may be exercised by
delivering written notice of exercise to the Company at the principal executive
office of the Company, to the attention of the Company’s

 

 

 

 

 

 

*          Unless the context indicates otherwise, terms that are not defined in
this Agreement shall have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.

2

--------------------------------------------------------------------------------



Secretary, in the form attached to this Agreement. The notice shall state the
number of Shares to be purchased, and shall be signed by the person exercising
the Option. If the person exercising the Option is not the Optionee, he/she also
must submit appropriate proof of his/her right to exercise the Option.

          (b)          Tender of Payment. Upon giving notice of any exercise
hereunder, the Optionee shall provide for payment of the purchase price of the
Shares being purchased through one or a combination of the following methods:

                    (1)          Cash (including check, bank draft or money
order);

                    (2)          To the extent permitted by law, through a
broker assisted cashless exercise in which the Optionee simultaneously exercises
the Option and sells all or a portion of the Shares thereby acquired pursuant to
a brokerage or similar relationship and uses the proceeds from such sale to pay
the purchase price of such Shares; or

                    (3)          By delivery to the Company of unencumbered
Shares having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of such Shares.

                    (4)          To the extent permitted by law, through a
broker assisted cashless exercise in which the Optionee simultaneously exercises
the Option and sells all or a portion of the Shares thereby acquired pursuant to
a brokerage or similar relationship and uses the proceeds from such sale to pay
the purchase price of such Shares;

          (c)          Limitation on Payment by Shares. Notwithstanding Section
6(b), the Option may not be exercised through payment of any portion of the
purchase price with Shares if, in the opinion of the Committee, payment in such
manner could have adverse financial accounting consequences for the Company that
were not applicable at the time of the grant.

          (d)          Delivery of Certificates. As soon as practicable after
the Company receives the notice and purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Shares being purchased. The Company
shall pay any original issue or transfer taxes with respect to the issue or
transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.
Notwithstanding anything to the contrary in this Agreement, no certificate for
Shares distributable under the Plan shall be issued and delivered unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act and the Exchange Act.

 

 

7.

Employment Requirement. The Option may be exercised only while the Optionee
remains employed with the Company or a parent or subsidiary thereof, and only if
the Optionee has been continuously so employed since the date the Option was
granted; provided that:

          (a)          Post-Employment. The Option may be exercised for three
months after termination of the Optionee’s employment if such cessation of
employment is for a reason other than death or disability, but only to the
extent that it was exercisable immediately prior to termination of employment,
provided that if termination of the Optionee’s employment shall have been for
cause, the Option shall expire, and all rights to purchase Shares hereunder
shall terminate, immediately upon such termination.

          (b)          Death or Disability. The Option may be exercised for one
year after termination of the Optionee’s employment if such termination of
employment is because of death or disability of the Optionee.

3

--------------------------------------------------------------------------------



          (c)          Change in Control. If the Optionee’s employment
terminates after a declaration made pursuant to section 12(b) of the Plan in
connection with an event, the Option may be exercised at any time permitted by
such declaration.

 

 

8.

Acceleration of Vesting.

          (a)          Death or Disability. In the event of the death or
disability of the Optionee, any portion of the Option that was not previously
exercisable shall become immediately exercisable in full if the Optionee shall
have been continuously employed by the Company or a parent or subsidiary thereof
between the date the Option was granted and the date of such death or
disability.

          (b)          Change in Control. If a Change in Control of the Company
shall or is to occur, then the Option, if not already exercised in full or
otherwise terminated, expired or cancelled, shall become immediately exercisable
in full and shall remain exercisable during the remaining term of the Option.

          (c)          Discretionary Acceleration. Notwithstanding any other
provisions of this Agreement to the contrary, the Committee may, in its sole
discretion, declare at any time that the Option shall be immediately
exercisable.

 

 

9.

Limitation on Transfer. During the lifetime of the Optionee, only the Optionee
or his/her guardian or legal representative may exercise the Option. The Option
may not be assigned or transferred by the Optionee otherwise than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder.

 

 

10.

No Shareholder Rights Before Exercise. No person shall have any of the rights of
a shareholder of the Company with respect to any Share subject to the Option
until the Share actually is issued to him/her upon exercise of the Option.

 

 

11.

Discretionary Adjustment. In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, or extraordinary dividend
or divestiture (including a spin off), or any other change in the corporate
structure or Shares of the Company, the Committee (or if the Company does not
survive any such transaction, a comparable committee of the Board of Directors
of the surviving corporation) may, without the consent of the Optionee, make
such adjustment as it determines in its discretion to be appropriate as to the
number and kind of securities subject to and reserved under the Plan and, in
order to prevent dilution or enlargement of rights of the Optionee, the number
and kind of securities issuable upon exercise of the Option and the exercise
price hereof.

 

 

12.

Tax Withholding. Delivery of Shares upon exercise of the Option shall be subject
to any required withholding taxes. As a condition precedent to receiving Shares
upon exercise of the Option, the Optionee shall be required to pay to the
Company, in accordance with the provisions of paragraph 14 of the Plan, an
amount equal to the amount of any required withholdings. In lieu of all or any
part of such a cash payment, a person exercising the Option may cover all or any
part of the minimum required tax withholdings through a reduction in the number
of Shares delivered to the person exercising the Option or through a subsequent
return to the Company of Shares delivered to the person exercising the Option
(in each case, such Shares having an aggregate Fair Market Value on the date of
exercise equal to the amount of the withholding taxes being paid through such
delivery, reduction or subsequent return of Shares). Notwithstanding the
foregoing, no person shall be permitted to pay any such withholdings with
Shares, or through a reduction in the number of

4

--------------------------------------------------------------------------------




 

 

 

Shares to be delivered upon exercise of the Option, if the Committee, in its
sole discretion, determines that payment in such manner is undesirable.

 

 

13.

Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Optionee. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

 

14.

Discontinuance of Employment. This Agreement shall not give the Optionee a right
to continued employment with the Company or any parent or subsidiary of the
Company, and the Company or any such parent or subsidiary employing the Optionee
may terminate his/her employment at any time and otherwise deal with the
Optionee without regard to the effect it may have upon him/her under this
Agreement.

 

 

15.

Option Subject to Plan, Articles of Incorporation and By Laws. The Optionee
acknowledges that the Option and the exercise thereof is subject to the Plan,
the Articles of Incorporation, as amended from time to time, and the By Laws, as
amended from time to time, of the Company, and any applicable federal or state
laws, rules or regulations.

 

 

16.

Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of the Option reserve and keep available a sufficient number of Shares
to satisfy this Agreement.

 

 

17.

Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Optionee.

 

 

18.

Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder without regard to
its conflict of law principles.

 

 

19.

Acknowledgement of Receipt of Copy. By execution of this Agreement, the Optionee
acknowledges having received a copy of the Plan.

          The Optionee and the Company have executed this Agreement as of the
____ day of ________, 20__.

 

 

 

 

 

OPTIONEE

 

 

 

 

 

DAKOTA PLAINS HOLDINGS, INC.

 

 

 

By 

 

 

   Its 

 

5

--------------------------------------------------------------------------------